        Case 2:19-cv-02048-KJN Document 27 Filed 06/04/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BALJIT SINGH,                                      No. 2: 19-cv-2048 KJN P
12                       Plaintiff,
13             v.                                        ORDER
14    AGUILERA NICOLAS,
15                       Defendant.
16

17           Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. This action is set for a settlement conference before Magistrate Judge Claire

19   on July 31, 2020.

20           On May 26, 2020, plaintiff filed a pleading titled “Opposition to Confidential Records and

21   Privacy Rights.” In this pleading, plaintiff appears to object to a subpoena for his medical records

22   – or the possible overreach of most of the records being sought. The undersigned construes this

23   pleading as a motion to quash a subpoena.

24           Accordingly, IT IS HEREBY ORDERED that within twenty-one days of the date of this

25   order, defendant shall file a response to plaintiff’s motion to quash a subpoena (ECF No. 26);

26   plaintiff may file a reply within seven days thereafter.

27   Dated: June 4, 2020
     Singh2048.ord
28
                                                        1
